Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 09/23/2021.  In the Amendment, applicant amended claims 1-2 and 5.  Claims 21-33 are newly added.  Claims 8-20 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-7. As necessitated by the Amendment, the examiner respectfully maintains 35 U.S.C § 112 second paragraph rejections to claims 1-7, 21 and 30-33. 
Claims 1-7, 21 and 30-33 will be considered since they are directing to the same invention as originally presented. Therefore, the Examiner only examining claims 1-7, 21 and 30-33.   Claims 22-29 are withdrawn from consideration since they are directing to a different invention from the original presentation.  
Newly submitted claims 1-7, 21-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I (claim 1-7, 21 and 30-33) drawn to system/computer readable medium comprising  respective identifications of nodes of a group of nodes that have been granted shared locks for a data file during a time period between a pair of check point calls.
Group II (claims 22-29) drawn to a method comprising respective identities of nodes of a group of nodes arranged in a distributed computing hierarchy, where the group of nodes are granted respective shared locks for access to a .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-7, 21, and 30-33 are pending.

Examiner Note:  The examiner suggests the applicant to contact the examiner and work together in order to move the case into better position.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 21 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the language of “shared locks for a data file during a time period between a pair of checkpoint calls”.  However, these language are unclear to determine 
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-7, 21 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US PGPUB 2017/0329541, hereinafter Hayasaka), in view of Dice et al. (US PGPUB 2013/0290967, hereinafter Dice) and further in view of Cargille et al. (US PGPUB 2011/0307449, hereinafter Cargille).
As per as claim 1, Hayasaka discloses:
A system, comprising:
 	 a processor (Hayasaka, e.g., [0099], “processor, CPU”); and
 	a memory that stores computer executable instructions that, when executed by the processor (Hayasaka, e.g., [0099], “processor, CPC and a memory), facilitate performance of operations, comprising:
 	generating an ordered data structure that comprises respective identifications of nodes of a group of nodes that have been granted a shared locks for a data file during a time period between a pair of checkpoint calls, wherein the shared locks are electronic read locks for the data file, wherein the ordered data structure comprises a counter that identifies a quantity of nodes that have been granted the shared locks, and wherein the group of node are arranged in a distributed computing hierarchy ((Hayasaka, e.g., 3A and 9A, associating with texts description,  [0087-0089], [0368-0369], “…a structure of files and directories (folders) stored in a file storage system…file systems are typically managed using a number of virtual storage constructs, and in exemplary embodiments, file systems are managed using a hierarchy of virtual storage constructs referred to as ranges, stripesets, and spans…”) and (Hayasaka, e.g., [169-0174], “…Pointers of indirect nodes may, for example, point to other indirect nodes of a lower generation  
	based on a determination, removing an identification of the node from the ordered data structure, and decrementing the quantity of nodes in the counter by one digit (Hayasaka, e.g., [0010-16], [0026-0028], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on the basis of taking a first-type of checkpoint… taking a new first-type checkpoint (and preferably writing metadata nodes of the first group which have been modified in a previous first-type checkpoint to the one or more storage devices upon taking the new first-type checkpoint), is preferably performed more frequent than taking a new second-type checkpoint (and preferably writing metadata nodes of the second group which have been modified in a previous second-type checkpoint to the one or more storage devices upon taking the new second-type checkpoint)…”)  and [0034], [0036-0037] and [0047], “…changing the status of the block to increment a reference count thereof, or decrement a reference count thereof (e.g. decrementing the reference count to a non-zero value, or decrementing the reference count to zero)…) (the examiner asserts that modify the metadata of nodes = removing the identification of the node from the ordered data structure).
	Hayasaka discloses group of node are arranged in a distributed computing hierarchy [0087-0089], “…a structure of files and directories (folders) stored in a file storage system…”) and [0169-0174], “… “(tree level) or to direct nodes (also referred to 
Hayasaka does not explicitly disclose “a shared locks for a data file during a time period between a pair of checkpoint calls, wherein the shared locks are electronic read locks for the data file, wherein the ordered data structure comprises a counter that identifies a quantity of nodes that have been granted the shared locks
	determining that a checkpoint function associated with a shared lock of the shared locks has completed at a node of the group of nodes based on receipt of a lock release notification”; and 
	However Calciu, in an analogous art, discloses “a shared locks for a data file during a time period between a pair of checkpoint calls, wherein the shared locks are electronic read locks for the data file, wherein the ordered data structure comprises a counter that identifies a quantity of nodes that have been granted the shared locks” (Calciu, e.g., [0013-0015], “…permission to acquire a top-level (globally shared) reader-writer lock…shared reader-writer lock in write mode, and, in response, may access a critical section of code or shared resource that is protected by the lock in read-only mode…” and further see [0044], [0047-0048], “…common shared data protected by that lock, then when the thread executing on a processor on node N2 acquires the lock it may incur coherence misses and coherence traffic when it attempts to access data written previously by the thread executing on a processor on node N1. 
	determining that a checkpoint function associated with a shared lock of the shared locks has completed at a node of the group of nodes based on receipt of a lock release notification” (Calciu, e.g., figs. 3A-B, associating with texts description, [0015], [0018-0019], “…release the cluster-specific lock, and/or release the shared reader-writer lock…”), and further see [0060-0064], [0078], “…T5 releases the top-level lock (at time 347), and then releases the node-level lock for node A (at time 348)…”), and further more “ [0083-004] for lock release notification” (state release)). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Calciu and Hayasak to permitted to enter a critical section of code protected by the lock or otherwise access a shared resource protected by the lock and releases the lock when thread is no longer in critical to archiving benefit contingent on the workload of the executing application (Calciu, e.g., [0004-0010]). 
	Calciu and Hayasak disclose “decrementing the quantity of nodes in the counter by one digit” (Hayasak, e.g.,  [0034], [0036-0037] and [0047], “…changing the status of the block to increment a reference count thereof, or decrement a reference count thereof (e.g. decrementing the reference count to a non-zero value, or decrementing the reference count to zero)…) and (Calciu, e.g., fig. 7, associating with texts description, [0081], “…each of the underlying locks may be augmented with a counter that is atomically incremented before each call to acquire the lock and that is decremented when that call returns…”), [0106-0108], “…counter may be decremented 
 	But to make records clearer regarding to the language of “removing the identification of the node from the ordered data structure”.
	However Cargille, in an analogous art, discloses “removing the identification of the node from the ordered data structure” (Cargille, e.g., [0034], [0036-0038], “…Data may be organized into different types of data structures including simple data types such as numbers, letters, and the like, hierarchical, linked, or other related data types, data structures that include multiple other data structures or simple data types… receive requests to access… involved in creating, deleting, or updating data...” and further see [0049] for modify the pointers of the objects). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cargille, Calciu and Hayasaka to updates to the file system are organized into checkpoint buckets to archiving in organize data/files into different types of data/file structure which can help to saving storage space and retrieving data/files faster (Cargille, e.g., [0003-005] and [0034])).

As per as claim 2, the combination of Cargille, Calciu and Hayasaka disclose:
The system of claim 1, wherein the respective identification of the node is a first identification of a first node, wherein the respective identifications of the group of nodes further comprise a second identification of a second node of the group of nodes, and a third identification of a third node of the group of nodes, and wherein the operations further comprise:
 	determining that the first identification, the second identification, and the third identification have been removed from the ordered data structure (Hayasaka, e.g., [0010-16], [0026-0028], [0368-0369], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on the basis of taking a first-type of checkpoint… taking a new first-type checkpoint (and preferably writing metadata nodes of the first group which have been modified in a previous first-type checkpoint to the one or more storage devices upon taking the new first-type checkpoint), is preferably performed more frequent than taking a new second-type checkpoint (and preferably writing metadata nodes of the second group which have been modified in a previous second-type checkpoint to the one or more storage devices upon taking the new second-type checkpoint…”) and (Cargille, e.g., [0034], [0036-0038]), that the quantity of nodes in the counter is zero (Calciu, e.g., fig. 7, associating with texts description, [0081], “…each of the underlying locks may be augmented with a counter that is atomically incremented before each call to acquire the lock and that is decremented when that call returns…”), [0106-0108], “…counter may be decremented every time the owner of the top-level lock hands ownership of the lock off to a "nearby" or proximal thread on the same NUMA node…the counter reaches 0… decrementing the counter associated with the global shared lock…”); and
 	removing the ordered data structure from a group of ordered data structures, wherein the group of ordered data structures are utilized to track shared locks between checkpoint calls (Hayasaka, e.g., [0010-16], [0026-0028]) and (Cargille, e.g., [0034], [0036-0038]) .

As per as claim 3, the combination of Cargille, Calciu and Hayasaka disclose:
The system of claim 1, wherein the group of nodes is a first group of nodes comprising first nodes, and wherein the operations further comprise:
 	facilitating access to the data file for a second group of nodes comprising second nodes based on receipt of respective shared lock requests from the second nodes Calciu, e.g., [0013-0015], “…permission to acquire a top-level (globally shared) reader-writer lock…shared reader-writer lock in write mode, and, in response, may access a critical section of code or shared resource that is protected by the lock in read-only mode…” and further see [0044], [0047-0048], “…common shared data protected by that lock, then when the thread executing on a processor on node N2 acquires the lock it may incur coherence misses and coherence traffic when it attempts to access data written previously by the thread executing on a processor on node N1. To maintain coherence, data may have to be transferred from the LLC of node N1 to the LLC of node N2…”) and (Hayasaka, e.g., [0137-0146] disclose access to the data file for different level of tree) and further see (Cargille, e.g., [0035-0037] for access level to appropriate file/folder or director).

As per as claim 4, the combination of Cargille, Calciu and Hayasaka disclose:
The system of claim 3, wherein the respective shared lock requests from the second nodes do not block completion of a checkpoint call associated with the first group of nodes Calciu, e.g., [0013-0015], “…permission to acquire a top-level (globally shared) reader-writer lock…shared reader-writer lock in write mode, and, in response, may access a critical section of code or shared resource that is protected by the lock in read-only mode…” and further see [0044], [0047-0048], “…common shared data protected by that lock, then when the thread executing on a processor on node N2 acquires the lock it may incur coherence misses and coherence traffic when it attempts to access data written previously by the thread executing on a processor on node N1. To maintain coherence, data may have to be transferred from the LLC of node N1 to the LLC of node N2…”) and (Hayasaka, e.g., [0010-16], [0026-0028]).

As per as claim 5, the combination of Cargille, Calciu and Hayasaka disclose:
(Currently Amended) The system of claim 1, wherein the determination is a first determination, wherein the checkpoint function is a first checkpoint function, wherein the respective identification of the node is a first identification of a first node, and wherein the operations further comprise:
 	sending a first checkpoint function call to a second node of the group of nodes and at least a third node of the group of nodes (Hayasaka, e.g., [0010-16], [0026-0028]); and
 	based on a second determination that a second checkpoint function associated with the shared lock has completed at the second node of the group of nodes, removing a second identification of the second node from the ordered data structure (Hayasaka, e.g., [0010-16], [0026-0028], “…writing modified metadata nodes of the first group to the one or more storage devices is preferably controlled on .

As per as claim 6, the combination of Cargille, Calciu and Hayasaka disclose:
The system of claim 5, wherein the operations further comprise: 
 	sending a second checkpoint function call to the third node (Hayasaka, e.g., [0010-16], [0026-0028]); and
 	based on a third determination that a third checkpoint function associated with the shared lock has completed at the third node of the group of nodes, rendering the ordered data structure as an empty data structure based on removing a third identification of the third node from the ordered data structure (Hayasaka, e.g., [0010-0016], [0026-0028]) and (Cargille, e.g., [0034], [0036-0038]).

As per as claim 7, the combination of Cargille, Calciu and Hayasaka disclose:
The system of claim 1, wherein the shared lock is a checkpoint application program interface (Hayasaka, e.g., [0010-0016], [0026-0028] for checkpoint and [0093-0094] for application program interface), (Calciu, e.g., [0223], (interface)).

As per as claim 21, the combination of Cargille, Calciu and Hayasaka disclose:
(New) The system of claim 7, wherein the checkpoint application program interface is configured to send messages to the nodes of the group of nodes based on issuance of a checkpoint call of the pair of check point calls (Hayasaka, e.g., [0010-0016], [0026-0028] for checkpoint and [0093-0094] for application program interface), (Calciu, e.g., [0013-0015], “…permission to acquire a top-level (globally shared) reader-writer lock…shared reader-writer lock in write mode, and, in response, may access a critical section of code or shared resource that is protected by the lock in read-only mode…”,  [0223], (interface)).

Claims 30-33 are  essentially the same as claims 1-7 and 21 except that they set forth the claimed invention as a non-transitory computer readable medium rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7 and 21.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 09/30/2021 with respect to claims 1-7, 21 and 30-33 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


a.	Dice et al. (US PGPUB 2013/0290583, hereafter Dice), “System and Method for NUMA-Aware Locking Using Lock Cohorts” discloses “implementing NUMA-aware (non-uniform memory-access) hierarchical locks.  These locks have been shown to reduce overall invalidation traffic in some high performance systems by forming queues of threads, each spinning on a separate memory location as they await their turn to access a critical section of code or shared resource protected by a shared lock”.
Dice disclose share lock [0013-0014], [0042].
Dice further disclose release lock [0058-0060].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163